

















RETIREMENT AGREEMENT
Chesapeake Utilities Corporation, a Delaware corporation (“Company”), and
Stephen C. Thompson (“Executive”) (collectively, the “Parties”) desire to
acknowledge Executive’s retirement effective as of December 31, 2019
(“Retirement Date”) and to reflect the decision of the Compensation Committee of
the Board of Directors of the Company (“Compensation Committee”) to grant the
Executive “retirement” treatment of his outstanding equity awards in exchange
for his execution of the mutual release set forth herein.
1.    Executive’s Retirement
Executive has served as a Senior Vice President (“SVP”) for many years.
Executive desires to retire voluntarily from his position with the Company as of
the Retirement Date, and the Parties both desire to set forth the terms and
conditions that will apply following such retirement, consistent with the
Executive Employment Agreement between Executive and Company dated January 9,
2013, and as amended and extended thereafter (“Employment Agreement”). The
Parties acknowledge and agree that Executive’s employment with the Company will
voluntarily terminate effective on the Retirement Date. Upon Executive’s
Retirement, the Executive shall also be deemed to have resigned from all
positions that the Executive holds as an officer of the Company or any
affiliates.
The terms of the Executive’s employment by the Company shall continue to be
governed by the Employment Agreement. The Company shall pay to Executive the sum
of any accrued but unpaid salary, vacation pay, expense reimbursements and any
other amounts due for his performance of services to the Company through the
Retirement Date within no more than 30 days following the Retirement Date.
Executive shall also continue to be eligible for a cash bonus under the 2019
short-term bonus incentive plan. In addition, Executive and any covered
dependents will remain eligible for continuation of health care coverage under
the Company’s group medical plan for employees in accordance with Section 4980B
of the Internal Revenue Code (so-called “COBRA” coverage) or for ongoing
coverage as a “retiree” under the Company’s health, dental and vision care
plans.
2.    Treatment of Outstanding Awards
Executive will have Performance Stock Awards outstanding as of the Retirement
Date. In consideration for the Executive’s execution of the release set forth
below, the Company hereby agrees that each such award shall be afforded
treatment consistent with Executive’s voluntary “Retirement” as defined in the
2013 Stock and Incentive Compensation Plan (“Equity Plan”) and in accordance
with the terms of the Executive’s Performance Stock Award Agreements (“Award
Agreements”), without regard to the Executive’s age as of the date of his
Retirement. Therefore, on December 31, 2019, Executive shall be vested and
shares prorated as follows: (1) 100% of the stock award for the 2017-2019
performance period, (2) 67% of the stock award for the 2018-2020 performance
period and (3) 33% of the stock award for the 2019-2021 performance period. The
number of shares of the Company’s common stock awarded under the Award
Agreements shall be determined by the Compensation Committee following the
conclusion of each performance period and the actual performance results
achieved. Shares awarded under each outstanding Performance Stock Award will be
issued to Executive as soon as reasonably practicable but within no more than 30
days following the determination by the Compensation Committee of the amount
earned under each





--------------------------------------------------------------------------------





such award following the end of the applicable performance period. All such
amounts shall be subject to appropriate payroll deductions and income tax
withholdings, and shall remain subject to the Company’s policies regarding
recovery of compensation (commonly referred to as the “clawback” policy) that
was based upon the achievement of certain financial results (as reflected in the
financial statement of the Company or otherwise) or other performance metrics
that, in either case, were subsequently found to be materially inaccurate. In
addition, the Parties acknowledge and agree that nothing in this Agreement shall
limit the Compensation Committee’s discretion in determining the amount earned
under any Award Agreement or to reduce or eliminate the amount due under any
Award Agreement should it hereafter determine that Executive engaged in conduct
at any time while employed by the Company or during the Restricted Period (as
defined in Paragraph 9(c) of the Employment Agreement) that is or was in
material violation of the policies of the Company, materially injurious to the
Company, or undertaken without good faith and the reasonable belief that such
conduct was in the best interest of the Company.






3.    Mutual Release and Waiver
In consideration of the “retirement” treatment being afforded to Executive under
his outstanding Performance Stock Awards, the receipt and sufficiency of which
he hereby acknowledges, by signing this Agreement, Executive (on behalf of
himself and his agents, heirs, successors, spouse, administrators and assigns)
releases and waives all rights, causes of action, demands and claims, known and
unknown, in contract, law and equity, of any kind whatsoever that he now has or
may have against the Company as of the date this Agreement is signed by him.
This release and waiver extends to the Company and includes all of its past and
present officers, directors, employees, divisions, affiliated entities,
subsidiaries, joint ventures, agents, attorneys, benefit plans and plan
administrators, successors and/or assigns. (Company and the entities and
individuals listed above are referred to individually and collectively as the
“Released Parties” in this Agreement.) This release and waiver includes, but is
not limited to:
•
Any claims for assault, battery, wrongful termination, defamation, invasion of
privacy, intentional infliction of emotional distress, or any other common law
claims;

•
Any claims for the breach of any written, implied or oral contract between
Executive and any of the Released Parties, including but not limited to his
Employment Agreement;

•
Any claims of discrimination, harassment or retaliation based on such things as
age, national origin, ancestry, race, color, ethnicity, religion, sex, sexual
orientation, physical or mental disability, medical condition, citizenship
status, genetic information, marital status, military or veteran status, or any
other classification protected by law;

•
Any claims for payments of any nature, including but not limited to wages,
overtime pay, severance pay, commissions, bonuses and benefits or the monetary
equivalent of benefits, except as set forth above;

•
Any claims for, or entitlement to, reinstatement to Executive’s previous
position with, or rehire or re-employment by, the Company; and

•
Any claims related in any way to the cessation of Employee’s employment with the
Company.

Executive’s release and waiver includes all claims that he has or may arise
under the common law and all federal, state and local statutes, ordinances,
rules, regulations and orders, including but not limited to any claim or cause
of action based on the Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Family and Medical Leave Act, the
Americans with Disabilities Act, the Civil Rights Acts of 1866, 1871 and 1991,
the Rehabilitation Act of 1973, the Employee Retirement Income Security Act of
1974, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974, Executive
Order 11246, the National Labor Relations Act, and similar statutes and laws of
the State of Delaware and the state in which the Executive provides services to
the Company, if other than Delaware, as each of them has been or may be





--------------------------------------------------------------------------------





amended. Executive also waives his right to any attorneys’ fees, compensation or
other recovery whatsoever as the result of any legal action brought by or on his
behalf by any other individual or governmental party or entity against any of
the Released Parties. Executive agrees that he has not and will not at any time
in the future file any lawsuit against any of the Released Parties relating to
any claim or cause of action, or any right, he has released and waived under
this Agreement.
Notwithstanding the above, Executive’s release and waiver of claims does not
apply to any claims which, by law, may not be waived (such as claims for
unemployment compensation benefits) or claims for vested pension or similar
benefits. Additionally, Executive’s agreement not to sue any of the Released
Parties does not apply to any claim he may file to enforce this Agreement or to
challenge the enforceability of this Agreement to the extent such an agreement
not to sue would be prohibited by applicable law. This Agreement also does not
prevent Executive from cooperating with any governmental investigation, from
being a witness, or from filing a claim, including claims with the Equal
Employment Opportunity Commission (EEOC). However, Executive may not recover
personal monetary or other relief for any claim released by this Agreement,
except where expressly permitted by applicable law.


By signing this Agreement, the Company also hereby releases and waives all
rights, causes of action, demands and claims, known and unknown, in contract,
law and equity, of any kind whatsoever that it now has or may have against
Executive as of the date this Agreement is signed by it.


4.    Knowing and Voluntary Release


Executive agrees that he is signing this Agreement voluntarily and of his own
free will, and not because of any threats or duress and that this Agreement is
written in a manner which Executive fully understands. Executive acknowledges
that by receipt of this Agreement, the Company has advised Executive, in
writing, to consult with an attorney prior to executing this Agreement, and
Executive has, in fact, had an opportunity to do so. Executive hereby
acknowledges that Executive is knowingly and voluntarily entering into this
Agreement with the purpose of waiving and releasing the claims discussed in
Paragraph 4 of this Agreement, including claims under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that any rights or claims arising under the
ADEA are specifically waived.
Executive is hereby given a period of at least twenty‑one (21) calendar days
from the date he received a copy of this Agreement during which to consider
whether to sign this Agreement, and Executive has seven (7) calendar days after
he signs and delivers this Agreement to the Company during which he may revoke
it. To revoke it, Executive must deliver a written notice of revocation to the
Company, c/o James F. Moriarty, Executive Vice President, General Counsel,
Corporate Secretary and Chief Policy and Risk Officer, 909 Silver Lake
Boulevard, Dover, Delaware 19904, within this seven (7)-day period. If Executive
does not deliver a written revocation notice to the Company, within seven (7)
calendar days after he has submitted the signed Agreement, the Agreement will
become final and legally binding on Executive and the Company.
5.
Covenants

The Parties agree that the Executive is subject to certain covenants in favor of
the Company under Section 9 of his Employment Agreement and that these covenants
survive his termination of employment by reason of his retirement.


6.    Entire Agreement and Severability
This Agreement, the Employment Agreement and all bonus incentive and benefit
plans & agreements related to the bonuses (cash and stock) and benefits
discussed in Sections 1 and 2 above contain the entire agreement between the
Parties and takes priority over any other written or oral understanding or
contract





--------------------------------------------------------------------------------





that may have existed in the past. Executive agrees and acknowledges that no
other promises or agreements have been offered for this Agreement (other than
those described above) and that no other promises or agreements will be binding
unless they are in writing and signed by Executive and Company. If any portion,
provision or section of this Agreement is held to be invalid or legally
unenforceable, the remaining portions of this Agreement will not be affected and
will be given full force and effect.


7.    Nonadmission
Executive and Company agree that this Agreement is not an admission by either
party of any wrongdoing or liability whatsoever, but results from the mutual
desire to resolve all actual and potential disputes.


8.    Applicable Law


All provisions of this Agreement will be construed and governed by Delaware law
without regard to the laws of any other location.




9. Successors and Assigns
This Agreement shall be binding on any successor to Company. Executive may not
assign his rights, duties or obligations under this Agreement without Company’s
prior written consent.


HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED AN ATTORNEY OR OTHER
REPRESENTATIVE PRIOR TO SIGNING THIS AGREEMENT OR VOLUNTARILY ELECTED NOT TO DO
SO, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO ENTER INTO THIS
AGREEMENT, THE PARTIES HAVE SIGNED THIS AGREEMENT AS OF THE DATE(S) SET FORTH
BELOW.


EXECUTIVE:
CHESAPEAKE UTILITIES CORPORATION:

By:                        
Stephen C. Thompson                                     


Dated:                         Title:                             
Dated:                         



















